Citation Nr: 1414772	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge in Philadelphia, Pennsylvania.  A copy of the transcript is of record.  

In January 2010, the Veteran filed a claim to reopen service connection for a left leg disability.  Pursuant to developing the claim, the RO obtained and associated with the record outstanding service treatment records.  Particularly, they document an in-service injury to the left leg.  These records are pertinent to this claim and were not associated with the claims folder when VA first decided the claim in the August 1972 rating decision.  As a result, the Board has listed the issue as service connection for a left leg disability on the title page accordingly.  See 38 C.F.R. § 3.156(c) (2013).  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for a left leg disability, to include the knee, as specified by the Veteran.  See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2013); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the May 2013 Board hearing, the Veteran testified that he underwent a magnetic resonance imaging (MRI) testing of the left leg at a VA outpatient treatment facility in Philadelphia, Pennsylvania within the prior two years.  Review of the most recent VA outpatient treatment records associated with the claims file, dated from March 2010 to January 2011, reveal a MRI was recommended in January 2011 pursuant to the Veteran's complaints of leg pains, mostly in the knee.  He also testified that he currently wears a left knee brace and receives treatment every three months at the VA facility in Willow Grove, Pennsylvania.  Since VA has notice of outstanding records that are potentially relevant to this claim on appeal, there is a duty to obtain these records.

Moreover, to the extent that any outstanding VA outpatient treatment records demonstrate the Veteran has a current diagnosis of a left leg disability, to include the knee, the issue of whether such a disability is related to service is a medical question that cannot be answered by the Board.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c).  As a result, an additional VA medical opinion may be necessary to ensure there is a complete record upon which to decide this claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records, to include all diagnostic testing results of the left leg, to include the knee, from facilities in Pennsylvania, to include Willow Grove and Philadelphia, dated from January 2011 to the present.  A negative response must be provided if records are not available, and the Veteran and his representative should be informed of such.

2.  If it is demonstrated that the Veteran has a diagnosis of a current left leg disability, to include the knee, furnish the Veteran's entire claims file to the physician who conducted the March 2010 VA examination and provided the April 2010 addendum medical opinion (or a suitable substitute if that physician is unavailable).  The Veteran's record, including a copy of this remand, must be made available to the physician for review, and the physician should indicate that the record was reviewed in connection with preparing the addendum report.    

The physician should (a) render any current diagnoses of the left leg, to include the knee, and (b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left leg disability, to include the knee, is caused by or otherwise related to service.

A rationale should be given for any opinion offered, and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  If an additional clinical examination is necessary to render the required response, then that opportunity should be made available.

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the lay and medical evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


